EXHIBIT 10.1


Agreement
 


 
Party A: DongYing (Jiangsu) Pharmaceutical Co., Ltd. (“DongYing”)
 
Party B: Jiangsu LianHuan Pharmaceuticals Co., Ltd. (“LianHuan”)
 
DongYing has obtained the approval of clinical trial of Eplerenone, and wants to
manufacture Eplerenone in a production base which fulfills all the national
requirements for medicine production. LianHuan has such production base and
wants to co-develop Eplerenone with DongYing in order to be the first one in
China to obtain the New Drug Certificate.
 
This Agreement sets forth the rights and obligations with regard to the
abovementioned cooperation as follows:
 
I. Special agreement with regard to getting production approval of Eplerenone.
 
1. The clinical certificate of Eplerenone (including raw materials, pills and
capsules) are the research products of DongYing with huge input of capital.
 
2. LianHuan will invest in clinical research, and will finish the application
for Eplerenone production approval including its raw materials, pills and
capsules, within one and a half year of the execution date of this Agreement.
LianHuan will by that time get the medicine production case number and will be
responsible for the production of all necessary samples in the clinical trial
stage. LianHuan is responsible for all fees incurred in that stage including
evaluation fee, examination fee and conference fee. In the abovementioned one
and a half years:
 
(1) LianHuan will finish the clinical trial and the summary of the clinical
trial.
 
(2) LianHuan will cooperate with DongYing complete the application process of
production approval.
 
3. The New Drug Certificate and the production approval are owned by Party A and
Party B jointly. LianHuan, as the applicant for the approval, owns the
production approval of raw materials, pills and capsules.
 
4. After getting the production approval,  the production of raw materials and
pills will be in LianHuan with the cost added to the calculation of the profit,
60% of net profit of the Eplerenone sale belongs to DongYing while the remaining
40% belongs to LianHuan. DongYing will assign its CFO to calculate the profits.
 
5.  Neither party can assign the manufacture to a third party without consent of
the other party.
 
6. The sales regions are determined according to both parties’ sales strength.
Profits are shared according to Clause 4.
 
7. Both parties shall establish committees to deal with relevant issues raised
in manufacture.
 
8. If issues regarding Eplerenone’s patent raise, both parties shall try their
best to settle the issues and if necessary, shall ally with other companies to
take action.
 
9. Both parties will invest several tens of thousands of RMB as needed  to
accelerate the production approval process in order for a national exclusive
protection.
 

 
 

--------------------------------------------------------------------------------

 

 
10. If DongYing intends to manufacture and sale capsules, the sales policies set
by Party A needs to be approved by Party B and shall be executed accordingly.
LianHuan will provide raw materials at cost unconditionally.
 
II. Breach
 
1. If LianHuan breaches this Agreement, DongYing is entitled to request LianHuan
mitigate the loss or for an expectation monetary damage which will be co-owned
capital for future cooperation.
 
2. If DongYing breaches this Agreement by transferring the intellectual property
right to a third party, LianHuan is entitled for the profits resulted from the
Eplerenone sale according to the fair market price.
 
3. If either party and its distributors (whether contracted or not) engage in
goods trafficking, the non-breaching party is entitled to take action to stop it
and is also entitled for double damage according to the market price of the
regions at issue.
 
III. Confidentiality
 
1. In manufacture, Party B has a duty to keep the business secretes of Party A
confidential.
 
2. In manufacture, Party C has a duty to keep the business secretes of Party B
confidential.
 
IV. Miscellaneous
 
1. Any usdiscussed issues shall be resolved by negotiation. If negotiation
fails, either party is entitled for arbitration by local arbitration commission.
 
2. Mergers, reorganization and separation of either party do not affect the
effectiveness of this Agreement.
 
3. This Agreement shall be made in three copies, and becomes effective upon
execution.
 


 


 


 


 


 

 
2

--------------------------------------------------------------------------------

 



 
Party A: DongYing (Jiangsu) Pharmaceutical Co., Ltd.   /stamped/
 
/s/ Lequn Huang
 
Lequn Huang
 
Party B: Jiangsu LianHuan Pharmaceuticals Co., Ltd. /stamped/
 
/s/ Xiongjian Qin
 
Xiongjian Qin
 
Date: July 26, 2010
 
 
 
 
 
 
 
 
 
 
 
 


 

 
3

--------------------------------------------------------------------------------

 
